DISMISSED and Opinion Filed March 21, 2013




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00030-CV

               GOLDEN SUMMIT INVESTORS GROUP, LTD., Appellant
                                   V.
                APEX CLEARING CORPORATION, ET AL., Appellees

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 12-00151

                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Lewis
                               Opinion by Chief Justice Wright
       Before the Court is appellant’s March 1, 2013 motion to dismiss the appeal. Appellant

informs the Court that it no longer wishes to pursue the appeal.         Accordingly, we grant

appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE

130030F.P05
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                         JUDGMENT

GOLDEN SUMMIT INVESTORS GROUP,                      On Appeal from the 192nd Judicial District
LTD., Appellant                                     Court, Dallas County, Texas
                                                    Trial Court Cause No. 12-00151.
No. 05-13-00030-CV          V.                      Opinion delivered by Chief Justice Wright.
                                                    Justices Lang-Miers and Lewis participating.
APEX CLEARING CORPORATION,
HELI-OPS INTERNATIONAL, LLC,
AISHWARIYA ENTERPRISES, INC.,
GEISCO FNF, LLC, SOUTHCOM
MANAGEMENT, LLC, MARY-RUTH,
LLC, BET-J CAPITAL, LLC, FINANCIAL
SERVICES GROUP, LLC, HIGHLAND
INVESTMENT PARTNERS, LLC, AND
C4 WORLDWIDE, INC., Appellees

         In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellees, APEX CLEARING CORPORATION, HELI-OPS
INTERNATIONAL, LLC, AISHWARIYA ENTERPRISES, INC., GEISCO FNF, LLC,
SOUTHCOM MANAGEMENT, LLC, MARY-RUTH, LLC, BET-J CAPITAL, LLC,
FINANCIAL SERVICES GROUP, LLC, HIGHLAND INVESTMENT PARTNERS, LLC, and
C4 WORLDWIDE, INC., recover their costs of this appeal from appellant, GOLDEN SUMMIT
INVESTORS GROUP, LTD.


Judgment entered March 21, 2013.




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE



1300030.R.docx                                  2